—Order, Supreme Court, New York County (Lorraine Miller, J.), entered December 17, 1999, which, in an action for property damage, granted plaintiffs’ motion to amend the complaint, unanimously modified, on the law, to deny the motion insofar as it seeks to add claims for punitive damages under the first, second, third, fifth and sixth causes of action, and otherwise affirmed, without costs.
*266Plaintiffs’ claims for the recently sustained water damages were properly allowed in view of their engineer’s report, stating that such damages were caused by a cracked roof drain or pipe leaking through a wall that was another consequence of the previously alleged building instability caused by defendants’ failure to properly anchor the building when they demolished an adjoining building and proceeded to construct a new one. Any delay in seeking the amendment was satisfactorily explained by the stay that was in effect pending an attorney disqualification motion, and we would also note that plaintiffs contacted defendants within two weeks of the first leakage and days of the second, and made the motion to amend within a month after the attorney disqualification matter was decided by the Court of Appeals (93 NY2d 611). We reject defendants’ argument that the amendment contravenes prior preclusion orders. However, we modify as indicated since defendants’ alleged negligence in failing to properly anchor the building does not warrant punitive damages (see, Bothmer v Schooler, Weinstein, Minsky & Lester, 266 AD2d 154), and since plaintiffs fail to explain the sudden inclusion of punitive damages in their preexisting first three causes of action. Concur— Williams, J. P., Mazzarelli, Andrias, Lerner and Friedman, JJ.